DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–10 in the reply filed January 19, 2022 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Status of the Claims1
Claims 1–20 are pending. Per Applicant’s election, claims 11–20 have been withdrawn from consideration. In total, claims 1–10 are the subject of this Office Action.
Claim Objection
Claim 8 appears to be definite. Nevertheless, Applicant it may require a reader to make several passes before understanding what is being claimed. With this in mind, it may be desirable to adjust the wording of this claim—specifically, with regards to the limitation “a respective one of a plurality of fluid channels”. Correction here is entirely optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “dimensioned to”. Respectfully, it is unclear what subject matter Applicant intended to encompass. For example, should each instance of “dimensioned to” (and its subsequent limitations) be construed along the lines of a “configured to” clause—or rather should the construction be tantamount to “capable of”? Alternatively, is the recitation of “dimensioned to” limiting the scope a particular shape (or set of shapes)? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale.2
With respect to claim 1, Dale discloses an electrochemical cell comprising an innermost cathode 3 and an anode 2 disposed concentrically in a housing about a central axis about a central axis of the housing. (Dale FIG. 1g; see also FIG. 2a (showing the housing).) The cell also comprises fluid channel 4 defined between the cathode and the anode, said channel extending substantially parallel to the central axis. (Dale FIG. 1g.) The cell further comprises a separator residing between the cathode and the anode, the separator being configured to maintain the fluid channel. (Id.) The separator per se has a height which maintains a width of the fluid channel. (Id.) 
As it pertains to the claim limitations directed to the manner in which the separator is dimensioned (claim 1, ll. 9–15) as well as the preamble, these limitations appear to be directed to an intended use as well as a material worked upon. For instance, the limitation directed to “maintain[ing] a zone of reduced velocity . . . downstream of the e.g., cleaning a material from the cell. Likewise, the limitation directed to “maintain[ing] an electrolyte solution velocity” refers to work performed on an electrolyte solution. Previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In view of these holdings, given that the instant limitations appear to be directed, collectively, to a material worked upon by the structure being claimed as well as the manner in which the claimed apparatus is intended to be employed, these limitation cannot being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claims 2–5, the instant claims appear to be directed to intended uses and materials worked upon. As such, for the reasons conveyed in § 6.2.1 supra, these claims cannot be given patentable weight. Otto, 312 F.2d at 937; Young, 75 F.2d at 996; Masham, 2 USPQ2d 1647.
With respect to claim 6, Dale’s separator comprises: (1) a ring and a plurality of projections extending from the ring, each projection having a height which maintains the width of the fluid channel. (Dale FIG. 1g (showing a separator including a ring of spacers 5, and projections in the form of outermost cathodes 3 and bus bars 6).)
With respect to claim 7, the instant claim appears to be directed to an intended use (maintaining the zone of reduced velocity at less than a predetermined length). As such, for the reasons conveyed in § 6.2.1 supra, these claims cannot be given patentable weight. Masham
With respect to claim 8, Dale’s cell includes a plurality of cathodes and a plurality of anodes arranged concentrically about the central axis of the housing. (Dale FIG. 1g.) Also, a respective one of a plurality of fluid channels are defined between each adjacent cathode and anode, each fluid channel extending substantially parallel to the central axis. (Id.)
With respect to claim 9, Dale discloses a plurality of separators configured to maintain a respective one of the plurality of fluid channels. (Dale FIG. 1g.) Moreover, the plurality of separators each include a ring and a plurality of projections extending from the ring. (Id. (showing multiple separators defined by spacers 5 in combination with projections in the form of outermost cathodes 3 and bus bars 6).)
With respect to claim 10, the separator is configured to mate with at least one of the cathode and the anode. (Dale FIG. 1g.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed November 4, 2019.
        2 WO 2014/174309 A1, published October 30, 2014 (“Dale”).